UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 6-K Report of Foreign Private Issuer Pursuant to Rule 13a-16 or 15d-16 under the Securities Exchange Act of 1934 For the month of March 2017 Commission File Number: 001-15102 Embraer S.A. Av. Brigadeiro Faria Lima, 2170 12227-901 São José dos Campos, São Paulo, Brazil (Address of principal executive offices) Indicate by check mark whether the registrant files or will file annual reports under cover of Form 20-F or Form 40-F: Form 20-F x Form 40-F ¨ Indicate by check mark if the registrant is submitting the Form 6-K in paper as permitted by Regulation S-T Rule 101(b)(1): ¨ Indicate by check mark if the registrant is submitting the Form 6-K in paper as permitted by Regulation S-T Rule 101(b)(7): ¨ HIGHLIGHTS · In 4Q16, Embraer delivered 32 commercial and 43 executive (25 light and 18 large) jets. The Company ended 2016 with 108 total commercial aircraft deliveries and 117 executive (73 light and 44 large) jet deliveries, both meeting their respective Guidance for 2016; · Revenues in 4Q16 reached US$ 2,027.8 million and in 2016 were US$ 6,217.5 million, slightly above the Company’s 2016 Revenue Guidance range of US$ 5.8 to US$ 6.2 billion ; · EBIT and EBITDA margins were 13.6% and 18.7%, respectively, in 4Q16, and for fiscal year 2016 the EBIT and EBITDA margins were 3.3% and 8.6%, respectively. · During 4Q16 and 2016, the Company had several non-recurring items related to the Republic Airways bankruptcy, the voluntary dismissal program, and finalization of the FCPA investigation. Excluding these non-recurring items, adjusted EBIT and EBITDA margins in 4Q16 were 12.1% and 17.2%, respectively. For 2016 adjusted EBIT and EBITDA margins were 8.0% and 13.3%, respectively. Adjusted EBIT and EBITDA margins met their Guidance of 7.0% to 8.0% and 12.7% to 13.5% for 2016, respectively; · Free Cash Flow adjusted for non-recurring cash impacts was positive in 4Q16, at US$ 285.0 million, while 2016 Adjusted Free Cash Flow was negative, at US$ (359.2) million. Adjusted Free Cash Flow met the Company’s guidance for usage of US$ (400) million or better for 2016; · 4Q16 Net income attributable to Embraer Shareholders and Earnings per ADS were US$ 195.2 million and US$ 1.06 per ADS (US$ 209.1 million and US$ 1.14 per ADS excluding deferred tax and non-recurring items). In 2016 Net income attributable to Embraer Shareholders and Earnings per ADS were US$ 166.1 million and US$ 0.90 per ADS (US$ 290.5 million and US$ 1.58 per ADS excluding items); · Embraer releases 2017 Guidance for total revenues of US$ 5.7 to US$ 6.1 billion, driven by expected deliveries of 97 to 102 jets in Commercial Aviation and 105 to 125 total jet deliveries in Executive Jets. Consolidated EBIT margin is expected to be within a range of 8.0% to 9.0%, and Guidance for Free Cash Flow is for a usage of US$ (150) million or better for 2017. Further Guidance details are on page 10. Main financial indicators [2] in millions of U.S dollars, except % and earnings per share data IFRS 3Q16 4
